         Case 5:19-cv-00586-OLG Document 41 Filed 06/05/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                        §
     Plaintiff,                                  §
                                                 §
v.                                               §
                                                 §   Civil Action No. 5:19-cv-00586-OLG
CHENGYU WANG,                                    §
    Defendant.                                   §

                                             ORDER

       On this day, the Court considered Defendant’s Motion to Disqualify and Objections to

Plaintiff’s Proposed Expert Witness (docket no. 32) (the “Motion”). Having reviewed the Motion

and the record, the Court finds that it should be DENIED.

                                        BACKGROUND

       On March 20, 2020, the Government designated Dr. David Shambaugh as its expert

witness. See docket no. 30. The Government states that Dr. Shambaugh is fluent in Mandarin and

is the Gaston Sigur Professor of Asian Studies, Political Science & International Affairs, and the

Director of the China Policy Program at George Washington University. Id. According to the

Government, Dr. Shambaugh will testify regarding the structures of the Chinese Communist

Party and the Communist Youth League of China and then translate texts from Mandarin to

English. Id.

       Defendant moves to disqualify Dr. Shambaugh on two grounds. First, Defendant argues

that Dr. Shambaugh should be disqualified because he engaged in privileged communications

with Defendant’s counsel. See docket no. 32. Specifically, on February 3, 2020, Defendant’s

counsel sent Dr. Shambaugh an email seeking to engage him as an expert witness for this case.

Id. at p. 2. Defendant asserts that this initial email communicated privileged, confidential and



                                                 1
          Case 5:19-cv-00586-OLG Document 41 Filed 06/05/20 Page 2 of 5




revealing aspects of his trial strategy. Id. Dr. Shambaugh replied to this email, confirming that he

is an expert on the issues and quoting a rate of $1,500 per hour. Id.; see also docket no. 34-1.

Defendant’s counsel then asked for Dr. Shambaugh’s CV and “a brief overview on [his]

expertise pertaining to the Chinese Communist Party,” to which Dr. Shambaugh replied with his

bio. Id. Then, on February 4, 2020, Dr. Shambaugh abruptly told Defendant he would have to

decline. Id. That same day, the Government’s counsel reached out to Dr. Shambaugh to engage

him as an expert. Moreover, neither the Government nor Dr. Shambaugh provided any notice

that Defendant’s counsel had sought to engage him as an expert. See docket no. 30 As a result,

Defendant argues that he should be disqualified.

       Second, Defendant argues that Dr. Shambaugh does not have the expertise to opine on

matters related to Mandarin translation. See docket no. 32. Defendant argues that Dr. Shambaugh

bases his qualification to provide translation solely on his “self-proclaimed fluency” in

Mandarin. See docket no. 34. Defendant disputes that fluency in a language qualifies a person to

serve as an expert in translating that language to English. Moreover, Defendant notes that Dr.

Shambaugh offers no evidence supporting his self-proclaimed fluency nor does he cite any

knowledge or other skills that qualify him to testify on linguistic matters. Id. Being an expert on

Chinese politics, Defendant argues, does not qualify him to provide translations. Id.

                                            ANALYSIS

       This Court has previously recognized that “federal courts have the inherent power to

disqualify experts.” City of San Antonio v. Edwards Aquifer Auth., 2014 WL 12495317, at *2

(W.D. Tex. Sept. 30, 2014). In determining motions to disqualify experts based on an alleged

conflict of interest, the Fifth Circuit has declined to state a “bright-line rule” in cases where an

expert did not switch sides. Koch Refining Co. v. Jennifer L. Boudreau MV, 85 F.3d 1178, 1181



                                                   2
         Case 5:19-cv-00586-OLG Document 41 Filed 06/05/20 Page 3 of 5




(5th Cir. 1996). Instead, the Court should apply a two-part test. “First, was it objectively

reasonable for the first party who claims to have retained the expert to conclude that a

confidential relationship existed? Second, was any confidential or privileged information

disclosed by the first party to the expert?” Id. at 1181. To warrant disqualification, “an

affirmative answer must be given to both parts of the test, and the party seeking disqualification

bears the burden of proving that disqualification is warranted.” Yelton v. PHI, Inc., 2011 WL

2294392, at *2 (E.D. La. June 8, 2011).

       The Court finds that Defendant has not met his burden of establishing that it was

objectively reasonable to conclude that a confidential relationship existed. As other courts in the

Fifth Circuit have stated, “an assumption of confidentiality is reasonable when there has been a

‘longstanding series of interactions’ between the expert and party ‘which have more likely than

not coalesced to create a basic understanding of [the party’s] modus operandi, patterns of

operation, decision-making process, and the like.” Yelton, 2011 WL 2294392, at *2 (quoting

Koch Refining, 85 F.3d at 1182). Defendant has not met this standard. Instead, Defendant’s

counsel and Dr. Shambaugh exchanged emails over the course of a 24-hour period before Dr.

Shambaugh declined to serve as Defendant’s expert. See docket no. 34-1. The only email that

Defendant asserts contained confidential information was the initial email, which both parties

agree was an unsolicited and introductory email regarding Dr. Shambaugh’s potential as an

expert witness. Id. After that introductory email, Defendant’s counsel and Dr. Shambaugh

exchanged brief emails regarding his rate, his CV, and his willingness to testify at depositions

before Dr. Shambaugh abruptly notified Defendant’s counsel that he was unable to accept. Id.

These communications clearly fall short of the “longstanding series of interactions” that make it

objectively reasonable that a confidential relationship existed. Koch Refining, 85 F.3d at 1182.



                                                  3
           Case 5:19-cv-00586-OLG Document 41 Filed 06/05/20 Page 4 of 5




       Instead, this email chain appears to be more like an “informal consultation rather than the

commencement of a long-term relationship.” Id. (“[W]hen the expert met but once with counsel,

was not retained, was not supplied with specific data relevant to the case, and was not requested

to perform any services, reviewing courts have found that the evidence supports a finding that

the meeting was a type of informal consultation rather than the commencement of a long-term

relationship.”). Dr. Shambaugh did not sign a retainer agreement, nor did he prepare any work

product for Defendant. The email chain plainly reflects that Dr. Shambaugh even expressed

hesitation about testifying at trial. See docket no. 34-1. Then, Defendant’s counsel asked Dr.

Shambaugh to provide his CV, further suggesting that neither party thought Dr. Shambaugh had

been retained as an expert. Rather, the email chain is the beginning of a negotiation that is

abruptly ended, and no confidential information or expertise is exchanged outside of the initial

introductory email. Id. Defendant fails to cite any cases which support that an introductory and

unsolicited email to a potential expert disqualifies that expert from being retained by an adverse

party. Accordingly, the Court finds that Defendant has not met his burden with respect to the first

element.

       Because the Defendant has not established that it was objectively reasonable to conclude

that a confidential relationship existed between him and Dr. Shambaugh, the Court need not

consider the second element. Defendant’s Motion is DENIED with respect to Dr. Shambaugh’s

disqualification based on a conflict of interest.

       As noted above, Defendant also seeks to disqualify Dr. Shambaugh as an expert on

linguistics and translation from Mandarin to English. See docket no. 32. Federal Rule of

Evidence 702 permits the testimony of an expert witness who is well qualified by knowledge,

skill, experience, training and education to render an opinion based on scientific, technical or



                                                    4
         Case 5:19-cv-00586-OLG Document 41 Filed 06/05/20 Page 5 of 5




other specialized knowledge that may “assist the trier of fact to understand the evidence or to

determine a fact in issue.” Fed. R. Evid. 702(a); Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 589-93 (1993). Defendant argues, without citing any case law, that merely claiming to be

fluent in a language does not qualify you to be an expert witness regarding the translation of that

language and interpretation of text messages. See docket nos. 32 and 34. The Court notes that

neither party has attached Dr. Shambaugh’s expert report, and the record indicates that the

parties have not yet conducted expert witness depositions. Accordingly, based on the current

record, the Court finds that disqualification under Rule 702 is unwarranted. However, Defendant

may move to disqualify Dr. Shambaugh pursuant to Rule 702 on a more complete record

following his deposition. Until then, this Motion is DENIED.

                                         CONCLUSION

       IT IS THEREFORE ORDERED that Defendant’s Motion to Disqualify and Objections

to Plaintiff’s Proposed Expert Witness (docket no. 32) is DENIED.

       It is so ORDERED.

       SIGNED this 5th         day of June, 2020.




                                                     ORLANDO L. GARCIA
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
